DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims:

Replace claim 1 with the following amended claim:
--1. A developing apparatus comprising: 
a developer bearing member configured to bear developer containing toner and carrier and to rotate;
a first chamber configured to supply the developer to the developer bearing member; 
a second chamber defined by a partition wall from the first chamber and configured to form a circulation path of the developer with the first chamber;
a first conveyance screw arranged in the first chamber and configured to convey the developer in a first direction;

a first communication port configured to allow the developer to communicate from the second chamber to the first chamber;
a second communication port provided upstream of the first communication port in the second direction and configured to allow the developer to communicate from the first chamber to the second chamber; and
a toner density detector arranged in the second chamber and configured to detect toner density of the developer in the circulation path, the toner density detector being arranged downstream in the second direction of an upstream end portion of the second communication port in the second direction and arranged upstream in the second direction of a downstream end portion of the first communication port in the second direction,
wherein the second conveyance screw comprises a first blade portion having a helical shape, a second blade portion provided downstream of the first blade portion in the second direction and having a helical shape of a same turn direction as the first blade portion, a gap portion provided between the first blade portion and the second blade portion in the second direction, and a plurality of agitating portions provided in the gap portion,
each of the plurality of agitating portions comprises a wall portion provided to intersect a rotational axis direction of the second conveyance screw and a recessed portion having a shape in which a portion of a periphery of the wall portion is recessed, and
the plurality of agitating portions is arranged downstream in the second direction of the upstream end portion of the second communication port in the second direction and arranged upstream of the toner density detector in the second direction.--

Allowable Subject Matter
Claims 1, 2, and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 2, and 4-11, the prior art of record does not disclose or suggest the recited “the plurality of agitating portions is arranged downstream in the second direction of the upstream end portion of the second communication port in the second direction and arranged upstream of the toner density detector in the second direction” along with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The previous objections to claims 6 and 9-11 are withdrawn in light of applicant’s amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852